Exhibit 10.4 CONSULTANT AGREEMENT This Consultant Agreement ("Agreement") is made and effective on January 1, 2009, by and between Miktam Technologies, Inc ("Company"), a corporation organized and existing under the laws of the state of California having its principal place of business at 2362B Qume Dr., SanJose , CA 95131; and Jointek Electronic Inc., ("Consultant"), a corporation organized and existing under the laws of the British Virgin Island, having its principal place of business at P.O. Box957, Offshore Incorporations Center, Road Town, Tortola, British Virgin Islands. Now, therefore, Consultant and Company agree as follows: 1.
